     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 1 of 6 PageID #: 734




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

KENNITH JOHNSON                                                                      PLAINTIFF

v.                                                CIVIL ACTION NO.: 4:19-CV-19-DMB-RP

CITY OF INDIANOLA, MISSISSIPPI and
OFFICER DARNELL FISHER IN HIS
OFFICIAL AND PERSONAL CAPACITY                                                   DEFENDANTS


                                            ORDER
       On July 21, 2020, Defendant City of Indianola, Mississippi, filed a motion to strike the

following exhibits and witnesses from the parties’ Pretrial Order:

       P-1     Medical Records of Kenneth Johnson
       P-2     Affidavit of Richard Hunger
       P-3     Affidavit of Daryl Dean
       P-4     Affidavit of Shirley Whitaker
       P-5     Statement of Minnette Isareal
       P-6     Statement of Robert Brinch
               Dr. Alyssa Simmons
               Dr. Maxie Gordon
               Dr. Charles Small
               Dr. Virginia Pantin

Docket 94. Defendant Darnell Fisher joined in the motion. Docket 96. Defendants City of

Indianola, Mississippi and Fisher (collectively “Defendants”) argue that the medical records,

affidavits and unsworn statements Plaintiff seeks to introduce as exhibits were all produced after

the expiration of the discovery deadline in this case and, therefore, should be excluded from the

Pretrial Order. Docket 95. Regarding the medical providers Plaintiff seeks to include as

witnesses in the Pretrial Order, Defendants argue that Drs. Simmons, Gordon, Small, and Pantin

were only identified in the medical records that were untimely produced and should be stricken

from the Pretrial Order. Id.
     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 2 of 6 PageID #: 735




       Federal Rule of Civil Procedure 26 governs parties’ obligations to disclose and

supplement all documents used to support claims and defenses as well as all discovery requests

as new information is learned. Rule 26(a)(1)(A) requires that a party must, without awaiting a

discovery request, provide to the other parties:

       (ii) a copy – or a description by category and location – of all documents,
       electronically stored information, and tangible things that the disclosing party has
       in its possession, custody, or control and may use to support is claims or defenses,
       unless the use would be solely for impeachment….
These disclosures must be made within 14 days after the parties’ Rule 26(f) conference pursuant

to Fed.R.Civ.P. 26(a)(1)(C) and the party must supplement its disclosure “in a timely manner if

the party learns that in some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise been made known to

the other parties during the discovery process or in writing” as required by Fed.R.Civ.P. 26(e).

See also L.U.Civ.R. 26(a)(5).

       “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed.R.Civ.P.

37(c). In evaluating whether a violation of Rule 26 is harmless, the court considers four factors:

“(1) the importance of the evidence; (2) the prejudice to the opposing party of including the

evidence; (3) the possibility of curing such prejudice by granting a continuance; and (4) the

explanation for the party's failure to disclose.” Texas A&M Research Found. v. Magna Transp.,

Inc., 338 F.3d 394, 402 (5th Cir. 2003).

       According to the Advisory Committee Note to Rule 37, this sanction provides “a strong

inducement for disclosure of material that the disclosing party would expect to use as evidence,

whether at a trial, at a hearing, or on a motion,” by the deadline. The purpose of these disclosure
     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 3 of 6 PageID #: 736




requirements is to “eliminate unfair surprise to the opposing party.” Hill v. Koppers Indus., 2009

WL 3246630, at *2 (N.D. Miss. Sept. 30, 2009), citing Muldrow ex rel. Estate of Muldrow v. Re-

Direct, Inc., 493 F.3d 160, 167 (D.C. Cir. 2007).

       As noted in Plaintiff’s response, Local Uniform Civil Rule 26(a)(3) imposes an

affirmative duty on the objecting party to “move to compel disclosure and for appropriate

sanctions” if a party fails to make a required disclosure. Rule 26(a)(3) provides that “the failure

to take immediate action and seek court intervention when a known fact disclosure violation

other than as to expert witnesses occurs will be considered by the court in determining the

appropriate sanctions to be imposed regarding a subsequent motion filed under Fed.R.Civ.P.

37(c). L.U.Civ.R. 26(a)(3).

       Plaintiff filed a joint response to Defendants’ motion in limine and motion to strike.

Docket 98. The court will consider Plaintiff’s response as it pertains to Defendants’ motion to

strike certain exhibits and witnesses from the Pretrial Order.

   I. Plaintiff’s Medical Records

       Plaintiff argues that his initial discovery responses disclosed his medical providers and

that he referenced treatment from these providers in his deposition. Docket 98. Plaintiff states

that after the deposition, he was asked to provide his medical records and explains that he was

“not able to obtain his medical records until May 4, 2020 and May 8, 2020 because of the Covid-

19 pandemic.” Id. On May 8, 2020, Plaintiff filed his “Notice of Plaintiff’s Supplement to

Discovery, Medical Records of Kennith Johnson.” Docket 84.

       Plaintiff’s deposition was originally noticed for August 16, 2019 and was re-noticed for

January 24, 2020. Docket 40, 65. The discovery deadline expired on January 27, 2020 (Docket

62), and therefore, Plaintiff’s May 8, 2020 supplement is untimely. Despite stating that his
     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 4 of 6 PageID #: 737




“medical records are still active in that he is still being treated for his injuries,” Plaintiff did not

supplement his discovery responses for over three months after the discovery deadline expired

nor did he seek an extension of the discovery deadline. While the Covid-19 pandemic has

certainly delayed certain aspects of civil litigation, it does not explain Plaintiff’s failure to seek

an extension of the discovery deadline if in fact these records were unattainable from January 27,

2020 until May 8, 2020. For these reasons, the court finds that Plaintiff’s failure to supplement

his discovery responses was not substantially justified and Defendants’ request to strike Exhibit

P-1 from the Pretrial Order is GRANTED.

    II. Plaintiff’s Treating Physicians

        Plaintiff seeks to include Dr. Alyssa Simmons, Dr. Maxie Gordon, Dr. Charles Small,

and Dr. Virginia Pantin as witnesses in the Pretrial Order. Defendants contend that Plaintiff did

not designate these physicians as experts and claims that they were only disclosed in the

“unauthenticated medical records submitted more than three months after the completion of

discovery in this case.” Docket 95. In response, Plaintiff argues that these physicians “are not

being called to testify regarding expert testimony” but instead will “testify only to their personal

knowledge of their interactions with Plaintiff.” Docket 98. According to Plaintiff, “these fact

witnesses are employees of the facilities disclosed by Mr. Johnson before discovery ended via

interrogatories and in sworn deposition testimony.” Id.

        It is difficult to imagine how these witnesses would testify about their interactions with

the plaintiff in their capacities as physicians without offering testimony regarding their

observations, diagnoses and/or treatment of Plaintiff that would be considered opinion testimony

based on their medical expertise. Witnesses offering such testimony must be designated as

expert witnesses. L.U.CIV.R. 26(a)(2)(D). In any event, Plaintiff fails to explain why his
     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 5 of 6 PageID #: 738




discovery responses were not supplemented with these treating physicians prior to the expiration

of the discovery deadline. While Plaintiff claims that he disclosed the medical facilities at which

these physicians are employed, the discovery request to which this information was provided

requests the identity of the provider seen as well as the “date of the visit, the reason for the visit,

and any treatment or care or diagnosis that was made.” Docket 98. None of this additional

information was provided, and as such, Plaintiff’s discovery response is incomplete.

        To the extent that Plaintiff identified these treating physicians in “sworn deposition

testimony,” no proof of such disclosure has been provided to the court. Even if Plaintiff did

identify these treating physicians in his deposition testimony, Plaintiff failed to timely provide “a

summary of the facts and opinions to which the[se] witness[es are] expected to testify” or

supplement his discovery responses with the medical records on which their testimony is

allegedly based. Fed. R. Civ. P. 26(a)(2)(C)(ii). Accordingly, Defendants’ request to strike Dr.

Alyssa Simmons, Dr. Maxie Gordon, Dr. Charles Small, and Dr. Virginia Pantin as witnesses

from the Pretrial Order is GRANTED.

    III. Affidavits and Statements

        Defendants seek to strike “unsworn ‘statements’ and affidavits which are clearly hearsay

and were likewise produced long after the discovery deadline had passed in this case.” Docket

95. Without deciding whether these statements and affidavits constitute hearsay, the court finds

that Plaintiff submitted the affidavits of Richard Hunger, Daryl Dean, and Shirley Walker in his

response to Defendants’ motion to dismiss that was filed on February 7, 2019. Docket 11-1.

Defendants made no objection to these affidavits and may not now argue that they are surprised

or unfairly prejudiced by their inclusion in the Pretrial Order. Any failure by Plaintiff to formally
     Case: 4:19-cv-00019-DMB-RP Doc #: 100 Filed: 07/29/20 6 of 6 PageID #: 739




supplement his initial disclosures with these affidavits was harmless, and Defendants’ request to

strike these affidavits is DENIED.

       Plaintiff’s response does not address the statements of Minnette Isareal and Robert

Brinch; therefore, the court cannot evaluate his explanation for his failure to disclose and cannot

determine whether the failure was substantially justified or harmless. Defendants’ request to

strike exhibits P-5 and P-6 from the Pretrial Order is GRANTED.

       Exhibits P-1, P-5, and P-6 and Dr. Alyssa Simmons, Dr. Maxie Gordon, Dr. Charles

Small, and Dr. Virginia Pantin will be stricken from the Pretrial Order. Exhibits P-2, P-3, and P-

4 will remain, subject to Defendants’ objections to the admissibility of those exhibits under the

rules of evidence.

       SO ORDERED, this the 29th day of July, 2020.

                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
